Title: To Benjamin Franklin from John Diot & Co., 7 August 1780
From: Diot, John, & Cie.
To: Franklin, Benjamin


Honored sirMorlaix the 7th. August 1780.
Captn. Macatter haveing desired us to open and answer the Letters that might come for him after his departure, We Shall hereafter answer the purport of Your Excellency’s Letter to him, dated Augt. 2d., by Causeing the prisoners of the Black Princess to be sent off by an other Carteel Ship, lately arrived in this road.
This Serves meerly now to acquaint, Your Excellency, With the Safe arrivall at Pontusval, Small harbour about 10 Leagues hence, of the Prize brig Entreprize, James Martimor former Master, from Liverpool to Plymouth, loaded with Coals, Rum, Earthen Ware and Cheese, taken the 4th. Instt. by the Black Princess, and brought in by William Rippner that brought before the prize Padmore. He was Chaced Close in by Two Guernzey Privateers.
There is three prisoners in the prize, which we’ll Cause to be sent here along with the others.
All the papers and Clearances belonging to her, we have With us, and Shall have ‘em Carefully forwarded to Your Excellency by the admiralty officers of Brest. The Princess went off from Isle Bas road the first Instt. in the Evening, and the 4th. She had 6 Ransoms besides the above prize.
We Most Respectfully Remain of Your Excellency The Most obedient and Most Humble Servants
Jn Diot & Co
To His Excellency B. Franklin
 
Notation: Diot & Co: Augt. 7. 1780
